Exhibit 10.1

GUARANTY

THIS GUARANTY, dated as of March 17, 2014 (this “Guaranty”), is entered into by
Joel Weinshanker (the “Guarantor”) in favor of Hastings Entertainment, Inc., a
Texas corporation (the “Company”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to such terms in
the Merger Agreement (as defined below).

RECITAL

Draw Another Circle, LLC, a Delaware corporation (“Parent”), Hendrix Acquisition
Corp., a Texas corporation and a wholly owned subsidiary of Parent (“Merger
Sub”), and the Company are entering into that certain Agreement and Plan of
Merger dated as of the date hereof (as amended, modified or supplemented from
time to time, the “Merger Agreement”), and the Guarantor is entering into this
Guaranty as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby consents and agrees as follows:

AGREEMENT

1. Guaranty. Subject to the terms and conditions contained herein, the
Guarantor, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees, as a primary obligor and not merely a surety, to the
Company the due, punctual and complete discharge of all obligations of Parent
and/or Merger Sub to (a) cause the Merger Consideration to be paid to holders of
Company Common Stock, as provided in Section 1.5(a)(iii) of the Merger
Agreement; (b) cause the payments to be made to the holders of Company Options,
as provided in Section 1.8 of the Merger Agreement, provided, for the avoidance
of doubt, that the obligations in this clause “(b)” shall only apply to the
extent the holder of a Company Option is entitled to receive a payment pursuant
to such Section and (c) cause the Company Expenses to be paid to the Company as
provided in Section 7.3(d) of the Merger Agreement (the foregoing clauses “(a)”,
“(b)” and “(c)”, the “Obligations”). All payments hereunder shall be made in
lawful money of the United States, by wire transfer of immediately available
funds to an account designated by the Company.

2. Nature of Guaranty. During the term hereof, this Guaranty is an
unconditional, irrevocable and continuing guaranty of payment, and the
Obligations to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. Notwithstanding
the foregoing, (i) any failure of a condition contained in the Merger Agreement
or of the Company to comply with the Merger Agreement (whether such breach
results from fraud or misrepresentation of the Company or otherwise) that would
relieve Parent and Merger Sub of their obligations under the Merger Agreement
shall likewise relieve the Guarantor of his obligations hereunder and (ii) the
Guarantor shall be entitled to the benefit of any defenses or limitations of
damages that may be available to Parent and Merger Sub under the



--------------------------------------------------------------------------------

Merger Agreement (other than those that may arise in consequence of any
bankruptcy, insolvency, reorganization or similar proceedings affecting Parent
or Merger Sub or any other Person interested in the transactions contemplated by
the Merger Agreement).

3. Certain Waivers and Acknowledgments.

(a) To the fullest extent permitted by applicable Legal Requirements, the
Guarantor hereby expressly and unconditionally waives any and all rights or
defenses arising by reason of any Legal Requirement which would otherwise
require any election of remedies by the Company, promptness, diligence, notice
of the acceptance of this Guaranty and of the Obligations, presentment, demand
for payment, notice of non-performance, default, dishonor and protest, notice of
the Obligations incurred and all other notices of any kind (other than notices
to Parent pursuant to the Merger Agreement or this Guaranty), all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar Legal Requirement now or hereafter in effect, any right to require the
marshalling of assets of Parent or Merger Sub or any other Person interested in
the transactions contemplated by the Merger Agreement and all suretyship
defenses generally (other than: (i) fraud by the Company or (ii) defenses to the
payment of the Obligations under the Merger Agreement that are available to
Parent).

(b) That Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the transactions contemplated by the Merger Agreement and
that the waivers set forth in this Guaranty are knowingly made in contemplation
of such benefits.

4. No Waiver; Exclusive Remedy.

(a) No failure on the part of the Company to exercise, and no delay in
exercising, any right, remedy or power hereunder or under the Merger Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Company of any right, remedy or power hereunder or under the Merger
Agreement preclude any other or future exercise of any right, remedy or power
hereunder. The Company shall not have any obligation to proceed at any time or
in any manner against, or exhaust any or all of the Company’s rights against,
Parent or Merger Sub or any other Person liable for any of the Obligations prior
to proceeding against the Guarantor hereunder.

(b) The Company’s remedies against the Guarantor under this Guaranty shall, and
are intended to be, the sole and exclusive direct or indirect remedies available
to the Company against the Guarantor.

5. Representations and Warranties. The Guarantor hereby represents and warrants
that:

(a) the execution, delivery and performance of this Guaranty has been duly
authorized by all necessary action and does not violate any Legal Requirement or
contractual restriction binding on the Guarantor or its assets, except any such
violations that would not impair in any material respect the Guarantor’s
obligations under this Agreement;



--------------------------------------------------------------------------------

(b) except as set forth in the Merger Agreement, all consents, approvals,
authorizations, permits of, filings with and notifications to, any Governmental
Body necessary for the due execution, delivery and performance of this Guaranty
by the Guarantor have been obtained or made and all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with, any
Governmental Body is required in connection with the execution, delivery or
performance of this Guaranty;

(c) this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies;

(d) the Guarantor is solvent and the execution of this Agreement does not and
will not render the Guarantor insolvent; and

(e) the financial information included in the “Personal Financial Statement” of
the Guarantor furnished to the Special Committee of the Company’s Board of
Directors in connection with this Guaranty (the “Financial Information”) present
fairly the financial condition of the Guarantor as at the dates thereof.

6. Covenants. The Guarantor covenants and agrees that, until the termination of
this Guaranty pursuant to Section 9(b):

(a) the Guarantor will not permit his tangible net worth, as determined by GAAP,
to be less than four (4) times the amount of the Obligations contemplated by
Sections 1(a) and 1(b); and

(b) in the event all conditions to effect the Merger set forth in Sections 6.1
and 6.2 of the Merger Agreement are satisfied and/or waived in accordance with
the terms thereof and Parent is unable to obtain financing in an amount
sufficient to permit it to satisfy the Obligations upon consummation of the
Merger, Guarantor shall use commercially reasonable efforts to promptly take, or
cause to be taken, all actions necessary to provide Parent with financing in an
amount sufficient to permit Parent to so satisfy the Obligations.

7. Successors and Assigns.

(a) Subject to the provisions of Section 7(b), this Guaranty shall inure to the
benefit of the successors or permitted assigns of the parties who shall have, to
the extent of their interests, the rights of the assigning party hereunder.

(b) This Guaranty is binding upon the parties’ successors and assigns. The
Guarantor shall not assign its obligations hereunder to any other Person without
the prior written consent of the Company. The Company shall not assign this
Guaranty (or its rights or obligations hereunder) to any other Person without
the prior written consent of the Guarantor. Any purported assignment in
violation of this provision shall be void.



--------------------------------------------------------------------------------

8. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Guaranty shall be in writing and shall be
deemed properly delivered, given and received (a) upon receipt when delivered by
hand, (b) two business days after sent by registered mail or by courier or
express delivery service, (c) if sent by email transmission prior to 6:00 p.m.
recipient’s local time, upon transmission when receipt is confirmed, or (d) if
sent by email transmission after 6:00 p.m. recipient’s local time and receipt is
confirmed, the business day following the date of transmission; provided that in
each case the notice or other communication is sent to the physical address or
email address set forth beneath the name of such party below (or to such other
physical address or email address as such party shall have specified in a
written notice given to the other parties hereto):

If to the Guarantor, to:

Joel Weinshanker

c/o National Entertainment Collectibles Association, Inc.

603 Sweetland Avenue

Hillside, NJ 07205

E-mail: joelw@necaonline.com

With a copy (which shall not constitute notice) to:

Cooley LLP

Attn: Cathy Hershcopf, Esq.

1114 Avenue of Americas

New York, NY 10036

Email: chershcopf@cooley.com

Cooley LLP

Attn: Barbara Borden, Esq.

4401 Eastgate Mall

San Diego, CA 92121

Email: bordenbl@cooley.com

If to the Company, to:

Hastings Entertainment, Inc.

Attn: John H. Marmaduke

3601 Plains Boulevard

Amarillo, Texas 79102

Email: John.Marmaduke@goHastings.com

with a copy to (which shall not constitute notice):

Kelly Hart & Hallman LLP

Attn: S. Benton Cantey

201 Main Street, Suite 2500

Fort Worth, Texas 76102

Email: benton.cantey@kellyhart.com



--------------------------------------------------------------------------------

and

Haynes and Boone, LLP

Attn: W. Scott Wallace

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Email: scott.wallace@haynesboone.com

9. Continuing Guaranty; Termination.

(a) Continuing Guaranty. Except as set forth in Section 9(b), this Guaranty may
not be revoked or terminated and shall remain in full force and effect and shall
be binding on the Guarantor and his successors and assigns until the payment or
satisfaction in full of all of the Obligations.

(b) Termination. Notwithstanding anything to the contrary contained herein, this
Guaranty shall terminate and be of no further force or effect as of the earlier
of (i) the irrevocable deposit of funds with the Paying Agent pursuant to
Section 1.6(a) of the Merger Agreement along with the payment to the holders of
Company Options pursuant to Section 1.8(b) of the Merger Agreement and (ii) the
termination of the Merger Agreement in accordance with its terms; provided,
however, if, upon the termination of the Merger Agreement, Parent is obligated
to pay the Company Expenses to the Company in accordance with Section 7.3(d) of
the Merger Agreement, this Guaranty shall survive the termination of the Merger
Agreement with respect to the Obligations described in Section 1(c) until the
payment to the Company of the Company Expenses as provided in Section 7.3(d) of
the Merger Agreement, at which time this Guaranty shall terminate and be of no
further force or effect with respect to such Obligations.

10. No Recourse. Notwithstanding anything that may be expressed or implied in
this Guaranty or any document or instrument delivered in connection herewith,
the Company, by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that no Person (including, without limitation, National
Entertainment Collectibles Association, Inc., a New Jersey corporation) other
than the Guarantor shall have any obligation hereunder and that this Guaranty
shall not create any recourse or right of recovery against any Person other than
Guarantor, whether by or through attempted piercing of the corporate veil, by or
through a claim by or on behalf of Parent against any Person, whether by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any Legal Requirement, or otherwise.

11. Enforcement. Notwithstanding anything to the contrary contained herein,
nothing in this Guaranty shall prevent the Company from seeking to enforce the
Merger Agreement in accordance with its terms against Parent and Merger Sub.

12. Governing Law; Jurisdiction; Service of Process. This Guaranty shall be
governed by, and construed in accordance with, the laws of the State of Texas,
regardless of the laws that



--------------------------------------------------------------------------------

might otherwise govern under applicable principles of conflicts of laws thereof.
Subject to Section 8.5(c) of the Merger Agreement, in any action or proceeding
arising out of or relating to this Guaranty: (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts located in the Potter County, Texas and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such action or
proceeding in any such court or that any such action or proceeding brought in
any such court has been brought in an inconvenient forum; (ii) if any such
action is commenced in a state court, then, subject to applicable Legal
Requirements, any party may petition for the removal of such action to any
federal court located in the Northern District of Texas; and (iii) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is to receive notice in accordance with Section 8.

13. Attorneys’ Fees. In any action at law or suit in equity to enforce this
Guaranty or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive a sum for its reasonable
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

14. Severability. Any term or provision of this Guaranty that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Guaranty or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Guaranty is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Guaranty
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

15. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
hereof. No amendment, modification or waiver of any provision hereof shall be
enforceable unless approved in writing by each of the Company and the Guarantor.

16. Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Guaranty.

17. No Third Party Beneficiaries. Nothing set forth in this Guaranty shall be
construed to confer upon or give to any Person other than the Company any rights
or remedies under or by reason of this Guaranty or to confer upon or give to any
Person any rights or remedies against any Person other than the Guarantor under
or by reason of this Guaranty.



--------------------------------------------------------------------------------

18. Counterparts. This Guaranty may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument. The exchange of a fully executed Guaranty (in counterparts or
otherwise) by PDF shall be sufficient to bind the parties to the terms and
conditions of this Guaranty.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered as of the date first written above.

 

GUARANTOR

/s/ Joel Weinshanker

Joel Weinshanker HASTINGS ENTERTAINMENT, INC. By:  

/s/ Dan Crow

  Name:   Dan Crow   Title:   Chief Financial Officer